Citation Nr: 1144487	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  10-03 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for asbestosis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as secondary to service-connected asbestosis.

3.  Entitlement to service connection for an acquired psychiatric disorder, including depression, to include as secondary to service-connected asbestosis.

4.  Entitlement to service connection for a heart condition, including coronary artery disease, to include as secondary to service-connected asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION


The Veteran served on active duty from September 1961 to September 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In April 2011, the Veteran and his spouse, accompanied by the Veteran's representative, testified at a video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.  At the hearing, the record was held open for thirty days to allow for the submission of additional evidence.  Additional evidence was submitted at and after the hearing, accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304 (2011).  Therefore, the evidence may properly be considered by the Board.  

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the RO originally adjudicated such claim as entitlement to service connection for depression.  However, the record reflects that the Veteran has also been diagnosed with major depressive disorder and posttraumatic stress disorder (PTSD).  The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for one psychiatric disorder encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Therefore, the Board has recharacterized the issue on appeal as set forth on the title page.

The issues of entitlement to service connection for COPD, an acquired psychiatric disorder, and a heart condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the entire appeal period, the evidence demonstrates that the Veteran's respiratory symptomatology has been disassociated from his service-connected asbestosis.  

2.  For the entire appeal period, the Veteran's asbestosis has not been manifested by Forced Vital Capacity (FVC) at or less than 80 percent predicted or Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method (DLCO (SB)) at or less than 80 percent predicted. 


CONCLUSION OF LAW

The criteria for a compensable rating for asbestosis are not met.  38 U.S.C.A. 
§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. Part 4, including §§ 4.31, 4.97, Diagnostic Codes 6833 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

By way of a letter dated in December 2008, the Veteran was furnished notice of the type of information and evidence necessary to substantiate his increased rating claim.  The Veteran was also generally informed that he should send to VA evidence in his possession that pertains to the claims and advised of the basic law and regulations governing the claim.  Such letter also advised him of his and VA's respective responsibilities in obtaining the evidence and information necessary to substantiate his claim.  The December 2008 letter further informed him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra. 

Therefore, the Board finds that VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim decided herein.  38 U.S.C.A. § 5103A.  In particular, the information and evidence associated with the claims file consists of the Veteran's service records, post-service treatment records and reports, Social Security Administration disability records, VA examinations, and written statements submitted by the Veteran and his representative in support of the claims.  The Veteran and his spouse also testified before the Board in April 2011.  In addition, he was afforded a VA examination in January 2009 in order to assess the severity of his asbestosis.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected asbestosis as it includes an interview with the Veteran, a review of the record, and a full physical examination, to include pulmonary function testing, addressing the relevant rating criteria.  Additionally, there is no indication that the Veteran's asbestosis has worsened since the January 2009 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's increased rating claim and no further examination is necessary.

Based on the foregoing, the Board concludes that there is no identified evidence that has not been accounted for with respect to the claim adjudicated herein and that, under the circumstances of this case, VA has satisfied its duty to assist the Veteran.  Accordingly, further development and further expending of VA's resources is not warranted.  See 38 U.S.C.A. § 5103A.  

II. Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

The Veteran's asbestosis has been rated under Diagnostic Code 6833.  In applying Diagnostic Code 6833, a pulmonary function test is generally required.  38 C.F.R. 
§ 4.96.

The general rating formula for interstitial lung disease (diagnostic codes 6825 through 6833) provides a 10 percent rating for Pulmonary Function Test (PFT) results revealing Forced Vital Capacity (FVC) of 75- to 80-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.  A 30 percent rating is assigned for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating is warranted for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardio respiratory limitation.  A 100 percent rating is warranted for FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardio respiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. Part 4, including §§ 4.31, 4.97, Diagnostic Codes 6825- 6833. 

The medical evidence in this case consists of outpatient treatment records and a VA examination dated in January 2009.

The Veteran was examined by VA in January 2009.  His present symptoms were noted to be shortness of breath with exertion.  He reported that he could walk only one and a half blocks and had a productive cough with yellowish-greenish sputum.  The examiner noted that this was not usually compatible with asbestos, but rather with COPD. The Veteran also reported hemoptysis approximately every other week, but denied dyspnea at rest (although indicated some on exertion), and no anorexia.  The Veteran was noted to use a nebulizer four times a day and Combivent one to two times per day.  A CT dated in September 2008 was noted to give an impression of stable foci of pleural thickening.  The examiner noted that the Veteran had been diagnosed with asbestosis, and had a long history of smoking.  Pulmonary function tests indicated mild emphysema.  FEV1/FVC percentage was 79 (Ref) and 53 (Pre); FEV3/FVC percentage was 93 (Ref) and 77 (Pre).  DLCO was 73 (% Ref).  The examiner indicated that the Veteran was unable to complete the pulmonary function testing.  He was noted to have a heavy smoking history and his symptoms were consistent with COPD.  His pulmonary function test results were indicated to be suggestive of mild COPD, for which he is not service-connected.  It was also noted that the study suggested mild emphysema from a physiologic standpoint.  The Veteran was diagnosed with service-connected asbestosis.

The Veteran's medical treatment also contain several pulmonary function tests and evidence related to his asbestosis.  A pulmonary function test dated in February 2010 found FVC percentage predicted of 82.4.  No significant change was noted from a pulmonary function test dated in July 2006.  The Veteran was indicated to have moderate and stable obstruction consistent with his smoking history.  A March 2010 treatment note diagnosed moderate COPD and pleural plaques.  The Veteran's pulmonary function tests were indicated to have been stable over the last 3-4 years.  

A VA treatment noted dated in April 2010 indicated that the Veteran's pulmonary function tests were consistent with obstructive lung disease, and that the Veteran had no clinical evidence of asbestosis.  He was noted to have an old CT of the chest noting pleural plaques.  

A pulmonary function test dated in July 2010 found FVC percentage predicted of 82.5.  This test was indicated to show no significant change from a test dated in July 2006.  The impression was moderate and stable obstruction, consistent with smoking history.  A treatment note in July 2010 also noted stable pleural plaques and a remote history if thoracentesis and pleural plaques.  

A pulmonary function test dated in March 2011 found FVC percentage predicted of 96.  The Veteran was noted to have asbestosis, but a previous CT was noted to not show fibrosis, although there was some pleural thickening in the left side.  The Veteran was diagnosed with COPD with mild airflow obstruction.  October 2010 and April 2011 CTs noted pleural calcifications suggesting previous asbestos exposure.  A review of the Veteran's other treatment records indicates symptoms consistent with those noted in the Veteran's VA examinations and treatment reports.  Additionally, at his April 2011 Board hearing, he testified that he had difficulty performing daily activities without becoming short of breath.  

Based on the foregoing, the Board finds that a compensable evaluation for asbestosis is not warranted.  In this regard, for the entire appeal period, the evidence demonstrates that the Veteran's respiratory symptomatology has been disassociated from his service-connected asbestosis.  Specifically, at the Veteran's January 2009 VA examination, The examiner noted that the Veteran was noted to have a heavy smoking history and his symptoms were consistent with COPD.  Additionally, the examiner found that the Veteran's pulmonary function test results were indicated to be suggestive of mild COPD, for which he is not service-connected.  It was also noted that the study suggested mild emphysema from a physiologic standpoint, for which he is also not service-connected.  The Board finds the VA examiner's opinion to be competent, credible, and probative in that he possesses the medical knowledge to render such an opinion based on scientific testing in the form of a pulmonary function test.  While the Veteran has alleged that his respiratory symptomatology is the result of his service-connected asbestosis, the Board finds that he is not competent to render such opinion.  Specifically, administering and interpreting a pulmonary function test, as well as ascribing symptoms to a specific diagnosis, requires specialized knowledge that a layperson, such as the Veteran, does not possess.   The Court has held that, although a layperson is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456   (2007). Therefore, as attributing symptoms to a specific disease is complex in nature, the Board finds that the Veteran is not competent to render an opinion regarding whether his respiratory symptomatology is the result of his service-connected asbestosis.

Therefore, for the entire appeal period, the pulmonary function tests have been consistent in showing that the Veteran's disability does not approximate the criteria for a compensable rating under the general rating formula for interstitial lung diseases.  The Board again notes that, more importantly, both the VA examination and the outpatient treatment reports have consistently found that the Veteran's symptoms, including obstructive symptoms measured by the pulmonary function tests, are not the result of his asbestosis, but rather attributable to his non service-connected COPD and smoking history.  The Veteran has been noted to have pleural plaques consistent with a history of previous asbestos exposure, but no current evidence of asbestosis.    

In addition, the Board has also considered the statements proffered by the Veteran that his disability is worse than evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability for his condition, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  As indicated previously, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report and treatment records) directly address the criteria under which the disability is evaluated.  Therefore, even in light of the Veteran's testimony, the Board finds that a compensable rating for asbestosis is not warranted.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected asbestosis; however, the Board finds that his symptomatology was stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected asbestosis with the established criteria found in the rating schedule.  The Board finds that the Veteran's asbestosis symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms of his asbestosis that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's asbestosis may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Additionally, there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the record reflects that the Veteran is retired and was placed on Social Security disability for obesity, and osteoarthrosis and allied disorders; however, he has not alleged, and the record does not reflect, that he is unemployable due to his service-connected asbestosis.  Therefore, the Board finds that a TDIU is not raised by the record.

In reaching this decision, the Board finds that the preponderance of the evidence is against the Veteran's claim for a compensable rating for asbestosis.  In making such determination, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

A compensable rating for asbestosis is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

First, the Board notes that the Veteran was afforded notice pursuant to the VCAA, in a December 2008 letter, with respect to direct service connection for COPD, an acquired psychiatric disorder, and a heart condition.  The Veteran, however, is also claiming service connection on a secondary basis, including as due to service-connected asbestosis.  Therefore, upon remand, the Veteran should be afforded adequate VCAA notice regarding his claim for secondary service connection for his claimed disorders.  

Next, the Board notes that the Veteran and his spouse testified that he was hospitalized for depression in a private facility in Muncie, Indiana, in 1963.  Records of this treatment have not been associated with the Veteran's claims file.  Additionally, updated records of the Veteran's treatment at VA facilities should also be associated with the Veteran's claims file, to include Biloxi VA Medical Center.  In this regard, the Board also notes that the Veteran testified that he has received treatment at medical facilities in Ocean Springs, Mississippi, Memorial Hospital and Biloxi Regional Hospital, and the Veteran should be afforded an opportunity to identify or submit additional medical evidence relevant to his claims that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c); 38 C.F.R. § 3.159(c).

With respect to the Veteran's claim for COPD, he testified that he spent 12-14 hours a day in the engine room aboard ship with very poor ventilation.  He indicated that he breathed a lot of exhaust and gas fumes and fumes from burning black oil.  He indicated that he had breathing problems related to this while in the service.  The Veteran was not afforded a VA examination in connection with this claim.  

With respect to his claim for an acquired psychiatric disorder, the Veteran and his spouse both testified that he has experienced depression since discharge from the Navy.  The Veteran further stated that he was hospitalized in 1963 for depression.  He and his spouse also indicated that they had been married for 49 years and were married while the Veteran was in the service.  The Veteran's spouse testified that the Veteran came home from the service an angry man and that he has had anger and other symptoms since that time.  In this regard, the Board notes that the Veteran has been diagnosed with depression, major depressive disorder, and PTSD.  The Veteran was afforded a VA examination dated in November 2010 and was found to have no Axis I diagnoses.  The examiner stated that there was no indication in the records of a depressive disorder due to his medical problems.  The examiner noted that a reserve physical in 1968 indicated that the Veteran was depressed in 1968.  The examiner also found no direct evidence of any known psychiatric disorder at the time of the examination.  After the examination, the Veteran submitted additional treatment records from the VA indicating treatment and diagnoses of depression and PTSD.  In this regard, a May 2011 treatment record reflects that the Veteran seemed to have PTSD when he came back from the Navy and that he was re-traumatized by having to deal with asbestosis.  Another May 2011 treatment record reveals that the Veteran was diagnosed with asbestosis and was out of breath frequently, which added a layer of depression and frustration to his mood, and a diagnosis of PTSD, and depression secondary to a medical condition were diagnosed.

Finally, the Board notes that the Veteran has been diagnosed with coronary artery disease status post stent placement in November 2007.  The Veteran contends that his heart condition is the result of his military service and may be secondary to his service-connected asbestosis.  He has not been afforded a VA examination in connection with this claim.

Based on the foregoing, the Board finds that the Veteran's service connection claims should be remanded for VA examinations in order to determine whether the Veteran's diagnosed disorders had their onset in service or are secondary to his service-connected asbestosis.  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4). 
 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ensure that all notification and development action required by the VCAA and implementing VA regulations is completed in regard to the claims for COPD, an acquired psychiatric disorder, and a heart condition as secondary to service-connected asbestosis.

2.  The AOJ should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disorders.  This should specifically include treatment records related to hospitalization for depression in a private facility in Muncie, Indiana, in 1963 as well as any records identified by the Veteran from  Ocean Springs, Mississippi, Memorial Hospital, and Biloxi Regional Hospital, and should also include updated VA medical records from Biloxi VA Medical Center. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

3.  After obtaining all outstanding treatment records, arrange for the Veteran to undergo VA examinations by an appropriate medical professional in order to determine the nature and etiology of his diagnosed COPD, acquired psychiatric disorder, and coronary artery disease.  Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted. 

Based on the examination, the Veteran's history, and comprehensive review of the claims file, the examiner should identify all currently diagnosed disorders referable to COPD, an acquired psychiatric disorder, and a heart condition.   Thereafter, the examiner should offer an opinion on the following:

(a)  Whether it is at least as likely as not that the Veteran's COPD, an acquired psychiatric disorder, and/or a heart condition is related to the Veteran's military service, to include his duties in the boiler room.

(b)  Whether it is at least as likely as not that the Veteran's COPD an acquired psychiatric disorder, and/or a heart condition is caused or aggravated by his service-connected asbestosis.

In offering any opinion, the examiner must consider the medical records, to include the May 2011 VA treatment records pertaining to PTSD and depression, as well as the lay statements of record regarding the incurrence of the Veteran's COPD, an acquired psychiatric disorder, and a heart condition, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


